22 Cal. App. 2d 733 (1937)
In the Matter of the Application of CARL LANDOWITZ for a Writ of Habeas Corpus.
Crim. No. 1972. 
California Court of Appeals. First Appellate District, Division One.  
September 14, 1937.
 Edward B. Dienstag and I. M. Peckham for Petitioner.
 Matthew Brady, District Attorney, and William J. Connolly, Assistant District Attorney, for Respondent.
 Walter McGovern, Amicus Curiae on Behalf of Respondent.
 Memorandum
 The Court.
 [1] The questions presented in the above matter are essentially the same as those decided in In re Kazas, an application for a writ of habeas corpus, ante, p. 161 [70 PaCal.2d 962]; and on the authority thereof the petitioner is discharged.